— - Order granting motion to confirm report of official referee, and punishing appellant for contempt in failing to abide by the direction contained in a third party subpoena to appear for examination, affirmed, with twenty-five dollars costs and disbursements. Appellant’s time for compliance with the contempt order is extended until ten days from the entry of the order hereon. No opinion. Order denying motion to vacate third party subpoena affirmed, with twenty-five dollars costs and disbursements. No opinion. Lazansky, P. J., Hagarty, Cars-well, Johnston and Adel, JJ., concur.